902 F.2d 36
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jose VILLANUEVA, Defendant-Appellant.
No. 90-3336.
United States Court of Appeals, Sixth Circuit.
May 10, 1990.

Before KENNEDY and RYAN, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
Defendant Jose Villanueva appeals the district court's order of April 9, 1990 affirming the magistrate's denial of pretrial bail.  The United States has filed a brief opposing the defendant's release.  Trial is scheduled to commence June 4, 1990.


2
Upon consideration of the documents before the court, we conclude that the district court did not err in ordering detention.  See 18 U.S.C. Sec. 3142;  United States v. Hazime, 762 F.2d 34 (6th Cir.1985).  Accordingly, the district court's order is affirmed.